Citation Nr: 0335243	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-05 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel






INTRODUCTION

The veteran had active military service from August 1974 to 
August 1977, January 1978 to January 1980, and October 1981 
to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in relevant part, increased the disability rating for 
PTSD from 30 to 50 percent.  

Additionally, the record reflects that, in March 2002, the RO 
informed the veteran that it was withholding his award of VA 
compensation until his severance amount was repaid.  The 
veteran's representative filed a notice of disagreement in 
March 2002 arguing that there was an improper withholding of 
an award due to recoupment of severance pay.  Moreover, by 
rating action of June 2002, the RO denied a claim of 
entitlement to service connection for a neck condition other 
than cervical spine arthritis.  The veteran, through his 
representative, expressed his disagreement with the denial in 
a statement received in June 2002.  In this regard, the RO 
has not yet prepared a statement of the case (SOC) addressing 
the claims of service connection for a neck condition other 
than cervical spine arthritis and whether there was an 
improper withholding of an award due to recoupment of 
severance pay.  In situations such as this, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Board should remand the matter to the RO for the issuance 
of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).


REMAND

On March 14, 2003, the Board ordered further development in 
your case.  Thereafter, your case was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, VA determined that VBA would 
resume all development functions.  In other words, aside from 
the limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the RO level.  

Accordingly, this matter is REMANDED for the following:  

1.  Ask the veteran to provide a list of 
all VA and non-VA health care providers, 
with addresses, that have provided him 
treatment for PTSD, from March 2002 to 
the present.  The RO should ensure that 
all pertinent records of private or VA 
treatment are procured for review, 
including psychiatric treatment records 
from the Grand Island VA Medical Center 
from 2002 to the present.  The RO should 
assist the veteran in obtaining evidence 
by following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

2.  The RO should re-examine the issues 
of entitlement to service connection for 
a neck condition other than cervical 
spine arthritis and whether there was an 
improper withholding of an award due to 
recoupment of severance pay, to determine 
whether additional development or review 
is warranted.  If no such action is 
required, or when it is completed, the RO 
should prepare a SOC in accordance with 
38 C.F.R. § 19.29 (2003), unless each 
matter is resolved by granting the 
benefit sought, or by the veteran's 
withdrawal of his notice of disagreement.  
If, and only if, the veteran files a 
timely substantive appeal should either 
issue be returned to the Board.

3.  After completing the development 
described above in paragraph 1, arrange 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
examination by a psychiatrist to assess 
the severity of the veteran's service-
connected PTSD.  Provide the examiner 
with the following instructions:

Please determine the current severity and 
manifestations of the veteran's PTSD.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The record shows 
diagnosis of various nonservice-connected 
psychiatric conditions, most 
significantly bipolar disorder and multi 
substance abuse.  The psychiatrist should 
specify which symptoms and what 
impairment are due solely to the service-
connected PTSD.  If certain 
symptomatology cannot be disassociated, 
it should be so specified.  The 
psychiatrist should also assign a global 
assessment of functioning (GAF) score.  
Send the claims folders to the examiner 
for review.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
PTSD claim.  If the benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental SOC and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).                                                                                                                               


